Citation Nr: 1009414	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims, pursuant to the duty to assist, the 
issues of entitlement to service connection for hearing loss 
and tinnitus must be remanded for further development.

The Veteran filed an original claim for service connection 
for bilateral hearing loss and tinnitus in June 2007.  
According to the Veteran, while stationed aboard the USS 
Oklahoma City for a span of two years, his work station was 
proximal to the forward gun mounts.  He further stated that 
he was not provided ear protection, and that the guns fired 
often.  See VA Form 9, March 2008.

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
Veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

There is no record of complaints, treatment, or diagnosis of 
sensorineural hearing loss in service, and no evidence of 
hearing loss manifest to a compensable degree within one year 
of discharge from service.  During a March 1965 examination 
in conjunction with the Veteran's application for enlistment, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
5 (15)
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
-5 (5)
30 (35)

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
("ASA").  Those figures are on the left in each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization - American National Standards Institute ("ISO- 
ANSI").  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures on the right in each column in 
parentheses.  Although the audiogram below was performed in 
1968, the medical record was stamped "ASA 1951."  
Therefore, those results were converted as well. 

On examination in April 1968, the Veteran's audiological 
examination yielded puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
10 (20)
25 (30)
LEFT
0 (15)
0 (10)
5 (15)
10 (20)
35 (40)

The Board notes that the Veteran was not afforded an 
audiogram on separation.  Instead, he was provided a 
whispered voice test, which yielded a result of 15/15, 
bilaterally.  However, it is further noted that, although 
this was the customary test used during that period, the 
whispered voice test is not a valid assessment of hearing at 
the time of discharge.

Following the conversion to modern units, the Veteran's 
service treatment records reveal an in-service hearing loss 
disability in accordance with C.F.R. § 3.385.  Further, the 
audiograms above provide evidence that the Veteran's 
sensorineural hearing may have worsened during his period of 
active service.  See Hensley.  

The Veteran currently has a diagnosis of bilateral 
sensorineural hearing loss.  However, the results of an 
audiogram were not provided following a June 2, 2004, VA 
outpatient treatment report which rendered a diagnosis of 
severe, high-frequency sensorineural hearing loss.

Further, with regard to the Veteran's statements that 
tinnitus has existed since his period of active service, as 
well as his report of proximity to large guns without hearing 
protection, the Board notes that the Veteran is competent to 
attest to factual matters of which he had first-hand 
knowledge, such as symptoms of tinnitus since separation or 
in-service incidents of loud noise.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Specifically, with regard to the Veteran's claims for 
tinnitus and hearing loss, the examiner must consider the 
Veteran's reported history of in-service noise exposure, as 
well as his reported continuity of symptoms since his period 
of active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological 
examination to determine the extent and 
etiology of the Veteran's bilateral hearing 
loss and tinnitus.  The claims file must be 
made available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  An accurate 
history of the Veteran's exposure to noise in 
service and post-service must be obtained from 
the Veteran.  A rationale for any opinion 
expressed should be provided.  The examiner 
should specifically comment on the Veteran's 
reported history of in-service noise exposure, 
as well as his reported continuity of tinnitus 
symptoms since his period of service.  The 
examiner should then provide a rationale for 
any expressed opinion.  The examiner should 
also respond to the following:

Is it at least as likely as not that the 
Veteran's bilateral hearing loss and/or 
tinnitus is etiologically related to the 
Veteran's period of active service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

2.  The RO/AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L.. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


